In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________

                        No. 02-17-00371-CR
                   ___________________________

                 MARVIN RODRIGUEZ, Appellant

                                   V.

                       THE STATE OF TEXAS


               On Appeal from the 396th District Court
                      Tarrant County, Texas
                    Trial Court No. 1432306D


Before Kerr and Birdwell, JJ., and Michael C. Massengale (Former Justice,
                        Sitting by Assignment).
              Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Appellant Marvin Rodriguez appeals his conviction for murder. In nine points,

appellant contends that the trial court erred in excluding certain testimony and

defensive instructions and that the evidence should have compelled the jury to conclude

that he acted in sudden passion. We affirm.

                                   I.    Background

       On the afternoon of October 11, 2015, appellant spent the day tailgating outside

of Cowboys stadium with a group of his friends and his brothers Candido and Javier.

Appellant’s group, which was one of many groups of tailgaters at the stadium that day,

drank and watched the afternoon game without incident. That evening, though,

Candido got into a fight with another tailgater, and the fight spilled over into an all-out

brawl. Appellant went to his brother’s Hummer, withdrew a gun, and returned to the

fray. He first pointed the gun at a man named Lester Peters, threatening him until he

left. Appellant then pointed the gun at Rick Sells, another member of their group. A

shot went through Sells’s neck. Appellant ran back to the Hummer, but he was soon

detained. Sells died days later.

       Beyond these basic, undisputed facts, the jury heard varying versions of the

events surrounding the shooting.

A.     Candido

       Appellant’s brother Candido testified that he arrived at the stadium around

midday, when the tailgate was already set up. Candido explained that everyone in the

                                            2
group, including his brothers and Sells, got along during the day as they drank and

watched the game. But Candido recalled that around 8:15 that night, he was cleaning

up when he threw a beer into a pile of trash, and the beer splattered on another tailgater.

That tailgater shouted at Candido, and Candido told him to calm down. As Candido

turned away, someone punched him in the side of the head. Candido testified that he

blacked out momentarily, and when he came to, someone was on top of him choking

him and hitting him in the face. Candido yelled out for his brother Javier as he felt

blood running down his throat. According to Candido, he could not breathe, and he

feared for his life. When he was able to stand, he defended himself by throwing

punches, and Sells got involved in the melee too. By Candido’s account, his memory

was hazy, but at some point his shirt was torn off, and his head was rammed against a

wall. Later, a tailgater threw him to the ground, and a crowd again jumped on top of

him as he lay face down. Suddenly, Candido heard a gunshot, and he felt the weight

lift off of him as the crowd dispersed. Candido stated that after he heard the gunshot,

he stood and ran in fear. A friend drove him home. The following day he was treated

for a concussion.

B.    Appellant

      Appellant testified that the night before the Cowboys game, he was tasked with

buying food and drinks for the tailgate. He used his brother Javier’s black Hummer to

make the trip, and he brought along a pistol because he was concerned about being

robbed. The next day, he headed out to the stadium around six in the morning to set

                                            3
up the tailgate. Throughout the day, he drank and watched the game along with the

other tailgaters, including Sells.

       That evening, appellant was standing off to the side when the fighting erupted.

He saw Candido get punched and fall to the ground, and a few men surrounded

Candido and started kicking him. Appellant testified that in the chaos that ensued, he

at first tried to fend off the attackers with his fists. Appellant stated that because they

were being violently attacked, he feared for his life and the lives of his brothers. After

he was punched multiple times and knocked to the ground, he retrieved his pistol from

the Hummer. According to appellant, his intention was not to shoot anyone, only to

scare them away. He first pointed the pistol at Lester Peters, telling him to “get the

fuck out of there.” Peters put his hands up and walked away. Appellant then stowed

the pistol in his waistband and tried to pull men off his brother. Appellant saw five

men around Candido, some of whom were kicking him. One man was kneeling on

Candido and punching him as Candido lay face down and screaming on the ground.

Appellant grabbed the man on top of Candido and put him a headlock, with the pistol

at his neck. According to appellant, the man jerked back, someone began pulling on

appellant’s arm from behind, and “the pistol just—it went off.” Appellant denied that

he intentionally pulled the trigger, and he denied that he intended to kill the man, who

was later identified as Sells. Appellant was blinded by the gun blast, and the crowd

scattered. Appellant ran off through the bushes.



                                            4
C.     Other Witnesses

       Other witnesses, including several bystanders from other groups of tailgaters,

gave a somewhat different account of events. According to these witnesses, security

officers told the group to start packing up that evening. While picking up trash,

Candido got into an argument with a tailgater. The argument soon grew into a fistfight,

and other tailgaters tried to separate them. That fight spawned other fights. In one

area, a pregnant woman tried to break up the fighting, but she was soon trapped under

a group of wrestling men. Witnesses saw Peters, who was with a different group of

tailgaters, wade into the fighting to try to help her.

       Around the same time, witnesses saw appellant take a swing at another woman

and then run off to retrieve a pistol from the Hummer. When appellant returned, he

approached Peters and put the gun to his head. According to Peters, appellant roughed

him up for thirty seconds to a minute while repeatedly shouting, “[D]o you think I’ll do

it? Do you think I’ll pull the fucking trigger?” Peters’s friend testified similarly, saying

appellant pointed the gun at Peters for roughly thirty seconds to a minute while

shouting, “I will fucking kill you.”1 Peters put his hands up, and eventually appellant

released him and dove into the crowd.

       Appellant then approached Sells. From bystanders, the jury heard multiple

similar accounts of how the shooting unfolded. According to Sells’s fiancée, Sells was


       Another witness said that appellant pointed the gun at Peters for only a couple
       1

of seconds.

                                             5
not involved for most of the fight, but when one fighter tumbled into her leg, Sells went

to help break up the brawl. Sells’s fiancée testified that he tried to pull Candido from

the fight but that appellant pushed Sells away. When Sells again tried to pull Candido

from the fight, appellant shot Sells in the neck.

       Another bystander agreed that Sells was not initially involved in the fighting, but

when Sells later attempted to break up the fight, he was drawn into a wrestling match.

The witness testified that by that time, there were only two or three people left fighting,

one of whom was Sells. This witness testified that after the wrestlers separated, and as

Sells was rising from the ground, appellant abruptly walked up and shot Sells in the

neck. Likewise, another witness testified that Sells had been wrestling with a man, and

just as Sells tried to stand from the ground, appellant shot him in the neck. The shot

rang out less than a minute after appellant had pointed the gun at Peters.

       Appellant dropped the gun, which witnesses agreed was the only weapon at the

scene. Around this time, police arrived. Witnesses saw—and police footage partially

captured—appellant running away and getting into Javier’s Hummer. Javier began to

drive off, but a responding police officer shouted for Javier to stop. Javier complied.

The officer told appellant to exit the vehicle. When appellant did not respond, the

officer opened the door, pulled him out, forced him to the ground, and handcuffed

him.

       Sells was rushed to the hospital. The shot severed his spinal cord and left him

without any brain activity. Sells ultimately succumbed to his injuries.

                                            6
D.    Trial

      Appellant was indicted for murder. He pled not guilty. The trial court refused

appellant’s requests to charge the jury on self-defense, defense of a third person, and

necessity. The jury found appellant guilty of murder.

      At punishment, the trial court charged the jury to determine whether appellant

acted under the influence of sudden passion when he killed Sells. The jury found that

he did not. They assessed punishment at twenty years’ confinement.

                          II.    Confession and Avoidance

      In his first through fifth points, appellant argues that the trial court erred in

refusing to instruct the jury on self-defense, defense of a third person, and necessity.

All these points can be resolved by the same stroke, so we take them up together.

      Self-defense and necessity are confession-and-avoidance defenses. Rogers v. State,

550 S.W.3d 190, 192 (Tex. Crim. App. 2018). Defense of a third person is also a

confession-and-avoidance defense. Henley v. State, 454 S.W.3d 106, 114 (Tex. App.—

Fort Worth 2014), rev’d on other grounds, 493 S.W.3d 77 (Tex. Crim. App. 2016). A

defendant claiming entitlement to a confession-and-avoidance defense must admit to

each element of the offense, including both the act and the requisite mental state. Cornet

v. State, 417 S.W.3d 446, 451 (Tex. Crim. App. 2013); Villa v. State, 417 S.W.3d 455, 462

(Tex. Crim. App. 2013). An instruction on a confession-and-avoidance defense,

therefore, is appropriate only when the defendant’s evidence essentially admits to every



                                            7
element of the offense, including the culpable mental state, but interposes the

justification to excuse the otherwise criminal conduct. Cornet, 417 S.W.3d at 451.

       It is undisputed that appellant did not admit the culpable mental state for murder.

At trial, appellant repeatedly insisted that the shooting was unintentional and an

accident.

       However, appellant asserts that under Martinez v. State, 775 S.W.2d 645 (Tex.

Crim. App. 1989), a defendant may nonetheless be entitled to an instruction on self-

defense even if he contends the shooting was unintentional. As appellant observes,

older cases cite Martinez for the proposition that a defendant may deny criminal intent

and still gain access to a self-defense instruction. See, e.g., Bowen v. State, 117 S.W.3d 291,

295–96 (Tex. App.—Fort Worth 2003), rev’d on other grounds, 162 S.W.3d 226 (Tex. Crim.

App. 2005). According to those cases, so long as the defendant admits the underlying

actions, he has sufficiently admitted to the commission of the offense. Id. For example,

one case summarized Martinez as follows:

       To rely on “self-defense,” the defendant must first admit committing the
       conduct which forms the basis of the indictment; the defense is
       inconsistent with a denial of the conduct. . . . However, the Court of
       Criminal Appeals has explained that “admitting the conduct” does not
       always mean admitting the commission of every statutory element of the
       offense. For example, in Martinez v. State, the defendant was charged with
       murder. He admitted to pulling a gun, firing into the air, and having his
       finger on the trigger when the fatal shot was fired. However, he denied
       the element of “intent to kill.” The Court held he had “sufficiently
       admit[ted] to the commission of the offense.”




                                              8
East v. State, 76 S.W.3d 736, 738 (Tex. App.—Waco 2002, no pet.) (mem. op.) (citations

omitted).   The East court went on to distinguish Martinez, though, because the

defendant had not only denied the culpable mental state, he had also denied the

offensive actions themselves, claiming that another person had committed the assault.

Id. The court held, “Accordingly, he did not ‘substantially admit’ to the underlying

conduct, and he cannot rely on a claim of ‘self-defense.’” Id.

      We follow the same approach here. Even assuming that Martinez is still good

law—and there is some reason to doubt that it is 2—that case does not apply here

because appellant did not admit the underlying assaultive acts.         Unlike Martinez,

appellant never admitted “firing” the gun or “having his finger on the trigger when the

fatal shot was fired.” See id. In fact, he carefully avoided making such an admission.

Appellant testified that when he put Sells into a headlock, Sells reared back, someone

began pulling on appellant’s arm from behind, and “the pistol just—it went off.”

According to appellant, he was “in shock” because he “didn’t understand why the pistol

went off.” On cross-examination, the State pressured appellant to admit the specific

mechanism of action that led to Sells’s death. Appellant consistently denied any agency



      2
        Compare Juarez v. State, 308 S.W.3d 398, 403 (Tex. Crim. App. 2010) (citing
Martinez as an exemplar of cases which “ignored the confession and avoidance doctrine
altogether” by granting the defendant access to a self-defense instruction without
admitting the culpable mental state), with Alonzo v. State, 353 S.W.3d 778, 783 (Tex.
Crim. App. 2011) (appearing to support Martinez by holding, “The Penal Code does not
require that a defendant intend the death of an attacker in order to be justified in using
deadly force in self-defense.”).

                                            9
in the death, insisting several times that the gun simply “went off.” At one point, the

prosecution submitted to appellant that Sells had “passed away as a result of your

gunshot, right?” Appellant framed his response in the passive case: “That was—it was

shot from the firearm I was holding, ma’am.” Appellant denied having any memory of

whether his finger was even on the trigger because, he said, events had unfolded so

quickly. Thus, while appellant admitted that he was holding the weapon and that there

was a gunshot which led to Sells’s death, there was a conspicuous gap in appellant’s

admission concerning what caused the gunshot itself.

      Unlike Martinez, appellant refused to take ownership of the lethal act. Appellant

therefore had no right to defensive instructions under Martinez, if that case remains

authoritative. See Maxwell v. State, No. 03-06-00473-CR, 2007 WL 2274883, at *2–3

(Tex. App.—Austin Aug. 6, 2007) (mem. op., not designated for publication)

(distinguishing Martinez and upholding refusal of defensive instruction because

“Maxwell admitted only to struggling with Ramirez over his gun, but not to firing the

gun or injuring Ramirez”), pet. struck, No. PD-1231-07, 2008 WL 151313 (Tex. Crim.

App. 2008); Kimbrough v. State, 959 S.W.2d 634, 640 (Tex. App.—Houston [1st Dist.]

1995, pet. ref’d) (distinguishing Martinez and upholding refusal of defensive instruction

because appellant “did not admit to shooting the gun at the complainant, but testified

that the complainant’s finger was on the trigger when the fatal shot was fired”).

      Because appellant failed to substantially admit the charged offense, the trial court

did not err in denying instructions on self-defense, defense of a third person, and

                                           10
necessity. See Cornet, 417 S.W.3d at 451. We overrule appellant’s first through fifth

points.

                                  III.   Sudden Passion

       In his sixth and seventh points, appellant contends that the evidence is legally

and factually insufficient to support the jury’s rejection of sudden passion. He asserts

that any rational jury would have found sudden passion after hearing the evidence.

A.     Applicable Law

       Once a defendant has been found guilty of murder, he may raise, at the

punishment phase, the issue of whether he caused the death under the immediate

influence of sudden passion arising from an adequate cause. Tex. Penal Code Ann.

§ 19.02(d). If the defendant proves the issue in the affirmative by a preponderance of

the evidence, the offense is reduced to a second-degree felony. Id. “Sudden passion”

means passion directly caused by and arising out of provocation by the individual killed

or another acting with the person killed, which passion arises at the time of the offense

and is not solely the result of former provocation. Id. § 19.02(a)(2). An “adequate

cause” is one that would “commonly produce a degree of anger, rage, resentment, or

terror in a person of ordinary temper, sufficient to render the mind incapable of cool

reflection.” Id. § 19.02(a)(1).

       Although the issue of sudden passion is a punishment issue, it is analogous to an

affirmative defense because the defendant has the burden of proof by a preponderance

of the evidence. Gaona v. State, 498 S.W.3d 706, 710 (Tex. App.—Dallas 2016, pet.

                                            11
ref’d); Rodriguez-Olivas v. State, No. 02-13-00520-CR, 2015 WL 6081773, at *19 (Tex.

App.—Fort Worth Oct. 15, 2015, pet. ref’d) (mem. op., not designated for publication);

see Matlock v. State, 392 S.W.3d 662, 667 & n.14 (Tex. Crim. App. 2013). For this reason,

a finding on sudden passion may be evaluated for legal and factual sufficiency. Gaona,
498 S.W.3d at 710.

      In reviewing the legal sufficiency of the evidence to support an adverse finding

on sudden passion, we first look for a scintilla of evidence to support the jury’s negative

finding on sudden passion and disregard all evidence to the contrary unless a reasonable

fact finder could not. See Matlock, 392 S.W.3d at 669. If no evidence supports the jury’s

finding, then we search the record to see if the defendant had established the contrary

proposition as a matter of law. See id. at 669–70.

      In our factual-sufficiency review, we view the entirety of the evidence in a neutral

light, but we may not usurp the function of the jury by substituting our judgment in

place of the jury’s assessment of the weight and credibility of the witnesses’ testimony.

Id. at 671. Therefore, an appellate court may sustain a defendant’s factual-sufficiency

claim only if the court clearly states why the verdict is so much against the great weight

of the evidence as to be manifestly unjust, conscience-shocking, or clearly biased. Id.

B.    Sufficiency

      We first examine the record to determine whether more than a scintilla of

evidence supported the jury’s rejection of sudden passion.



                                            12
      Appellant’s entry into the fight suggests that his actions were not due to any

provocation by Sells. One witness testified that appellant’s only prior involvement in

the brawl was wrestling and then attempting to punch a woman. This witness testified

that after appellant swung at the woman, he went to get a weapon.

      Appellant testified, to the contrary, that he was punched multiple times and

knocked down before he went to retrieve the gun. However, there was no evidence

that appellant was punched by Sells or one acting with him. Instead, there was

consensus among disinterested witnesses that Sells was solely a bystander during the

early stages of the fight. Thus, even assuming that appellant was struck, the blow that

might have initially stoked appellant’s fear and anger was delivered by another person

unconnected to Sells.

      Appellant argues that the true provocation was not the fact that he was struck.

Rather, it was the fact that several men—with Sells chief among them—were severely

beating his brother, causing appellant to fear for his brother’s life. There are multiple

problems with this argument.

      First, there was no evidence that anyone had a weapon besides appellant. On

any view of the record, this should have mitigated appellant’s fear at least somewhat.

See Moncivais v. State, 425 S.W.3d 403, 409 (Tex. App.—Houston [1st Dist.] 2011, pet.

ref’d) (finding evidence sufficient to reject sudden passion in part because appellant’s

“gun was the only weapon displayed during the fight and no one else was seen carrying

a weapon”).

                                           13
      Second, this testimony—that there was a gang-beating of Candido, led by Sells—

came predominately from two interested witnesses: appellant and Candido. Their

accounts were undercut by photographs of the brothers taken that night and the

following day, which might have led a reasonable juror to question the severity of their

injuries. The brothers’ accounts were also undercut by disinterested witnesses who gave

much less dire descriptions of the encounter. Those witnesses instead described it as,

at most, a one-on-one wrestling match instigated by Candido after Sells attempted to

break up the fight. One witness testified that Candido and Sells were among the last

people fighting, after the brawl had died down. According to that witness, appellant

shot Sells so abruptly that Sells could not have done something to warrant being shot—

“he didn’t have a chance” to.

      Third, even though wrestling with one’s brother may be slightly provocative,

there was testimony that Sells was no longer fighting with Candido by the time appellant

fired. According to disinterested witnesses, the wrestling had stopped, and Sells was

rising from the ground as appellant shot him. Thus, whatever slight provocation Sells

may have made, it was already abating by the time of the shooting. See Gaona, 498
S.W.3d at 711 (concluding that the evidence was legally sufficient to support rejection

of sudden passion, noting that the decedent was already walking away at the time of the

murder).

      Fourth, another set of facts suggests that appellant needed little provocation in

order to come to the point of murder. Just seconds before he shot Sells, appellant had

                                          14
put a gun to Peters’s head and, according to many, threatened to kill him. It is

undisputed that Peters was not attacking Candido, and yet appellant had come to the

brink of killing Peters. The jury therefore could have rationally concluded that Sells did

not need to be viciously attacking Candido in order for appellant to desire to kill him.

      There is far more than a scintilla of evidence to show that appellant’s animus and

actions were not tied to any adequate provocation by Sells or one acting with him. The

evidence is legally sufficient to support the jury’s rejection of sudden passion. See

Matlock, 392 S.W.3d at 669.

      We next consider whether the evidence was factually sufficient to support the

jury’s rejection of sudden passion. Appellant emphasizes the testimony that he was

responding to two instances where a group of men pounced on and beat his brother,

that appellant was outnumbered and afraid, and that the scene was chaotic and violent.

      After reviewing the entirety of the record evidence in a neutral light, we find this

case comparable to Huizar v. State, 720 S.W.2d 651 (Tex. App.—San Antonio 1986, pet.

ref’d). There, the Huizar brothers stopped at an auto garage and “ended up in a brawl

with about eight of the people” there, though there were varying accounts of who

started the trouble. Id. at 652. Martin Huizar drove away, leaving his brother Joseph at

the scene. Id. Martin immediately drove two blocks to his home and told his father,

the defendant, that Joseph “was being severely beaten and may even have been killed.”

The defendant “panicked” and, believing “it was immediately necessary to do



                                           15
something to rescue his son” Joseph, “raced” to the garage with a gun in a frantic state.

Id. Unbeknownst to the defendant, Joseph had managed to escape the garage. Id.

          Everyone had left the garage but two men—Hernandez and the eventual victim,

Ballesteros. Id. According to Hernandez, Ballesteros had not taken “part in the fight

but had attempted to stop it.” Id. After he was unsuccessful in breaking up the fight,

Ballesteros began closing the garage for the day. Id. The Huizar brothers disputed this,

asserting that Ballesteros was involved in the brawl. Id.

          When Martin and the defendant pulled up to the garage, Ballesteros and

Hernandez jumped in a car and fled. Id. The Huizars followed; they testified that when

they saw the car speed away, they believed that Joseph, either badly beaten or dead, was

in the car. Id. The defendant chased down Ballesteros’s car and fired a shot through

its window. Id. The defendant approached the car, flung open the door, and shot

Ballesteros in the neck. Id. at 653. Ballesteros later died. Id. The defendant denied

that he intended to kill Ballesteros. Id. The trial court denied a sudden passion charge,

and the jury found the defendant guilty of murder. Id. The appellate court held that

the evidence was insufficient to raise sudden passion. Id. “Under the State’s evidence,

Ballesteros was shot as he lay, without struggling, in the car,” and though the defendant

was frantic, that emotional state could not be traced to any present action of the victim.

See id.

          While Huizar comes from a different arena and era of law—charge error circa

1986, rather than factual sufficiency in the post-Brooks era—we find its sentiments on

                                           16
point here. As in Huizar, there was credible testimony that the victim had merely

attempted to break up a brawl that appellant’s family member may well have instigated,

only to be abruptly shot in the neck after appellant returned with a gun. Like Huizar,

appellant denied that he intended to kill the victim. Though there was testimony

concerning appellant’s charged emotional state and the violence done to his relatives,

like Huizar, there was ample conflicting evidence to show that that emotional state was

not traceable to any provocation by the victim that would amount to adequate cause.

As in Huizar, we conclude that the result in the trial court was the correct one. Viewing

all the evidence in a neutral light, we cannot conclude that the verdict is so against the

great weight of the evidence as to be manifestly unjust, conscience-shocking, or clearly

biased. See Matlock, 392 S.W.3d at 671. The evidence is factually sufficient to support

the verdict.

       We overrule appellant’s sixth and seventh points.

                       IV.    Exclusion of Expert Testimony

       In his eighth point, appellant contends that the trial court reversibly erred in

excluding the expert testimony of Dr. James D. Weathers, a board-certified and highly

experienced practitioner of emergency medicine. On voir dire, Weathers diagnosed,

based on photographs, the injuries that appellant and Javier manifested after the fight,

which mostly consisted of light bruising and cuts. Weathers sought to characterize the

fight as a “violent brawl” and explained that the fighting could have resulted in much

more severe injuries, organ damage, and possibly even death.

                                           17
      Appellant contends that this opinion was vital in that it would have countered

the State’s position, which emphasized “the incongruity of defending oneself with a

handgun during a ‘mere’ fistfight.” According to appellant, Weathers’s testimony would

have underscored that appellant was facing a potentially lethal situation, rendering his

actions more understandable in terms of sudden passion and self-defense.

      At the close of voir dire, the State objected that the meat of Weather’s

testimony—that appellant and his brother suffered injuries, that the fighting was

violent, and that it could have caused more serious injuries—was “not particularly

specialized knowledge, that it is not information that isn’t already possessed by the

jury.” The State echoes this objection as its principal argument on appeal, contending

that these facts would have already been within the ken of the average juror.

      Trial court decisions to admit or exclude evidence will not be reversed absent an

abuse of discretion. Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App. 2018). Under

this standard, the trial court’s decision to admit or exclude evidence will be upheld as

long as it was within the “zone of reasonable disagreement.” Id.

      An expert witness may testify only “if the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue.” Tex. R. Evid. 702. To be admissible, the expert’s knowledge

and experience on a relevant issue must be shown to be beyond that of the average

juror and it must be shown that his testimony will help the jury understand the evidence

or determine a fact issue. Ernst v. State, No. 13-06-00064-CR, 2011 WL 5182599, at *4

                                          18
(Tex. App.—Corpus Christi–Edinburg Oct. 27, 2011, no pet.) (mem. op., not

designated for publication); Gonzalez v. State, 301 S.W.3d 393, 397 (Tex. App.—El Paso

2009, pet. ref’d). When the jury is equally competent to form an opinion about a fact

issue, or the expert’s testimony is within the common knowledge of the jury, the trial

court may exclude the expert’s testimony. See Moses v. State, No. 05-16-01391-CR, 2018
WL 4042359, at *11 (Tex. App.—Dallas Aug. 23, 2018, pet. ref’d) (mem. op., not

designated for publication); Gonzalez, 301 S.W.3d at 397; Blumenstetter v. State, 135
S.W.3d 234, 248–49 (Tex. App.—Texarkana 2004, no pet.); cf. Davis v. State, 313 S.W.3d
317, 350 (Tex. Crim. App. 2010) (“An expert must possess some additional knowledge

or expertise beyond that possessed by the average person, but the gap need not

necessarily be monumental . . . .”).

       The trial court could have rationally concluded that Weathers’s testimony

duplicated what was already within the basic perception of every juror. While we might

have ruled differently, we cannot say that the trial court’s decision was wholly outside

the zone of reasonable disagreement. See Beham, 559 S.W.3d at 478. We therefore

conclude that the trial court did not abuse its discretion.

       We overrule appellant’s eighth point.

                       V.     Exclusion of Peters’s Statements

       By his ninth point, appellant complains that the trial court wrongly excluded

testimony concerning Peters’s statements at the scene. Appellant would have testified

that during the fight, Peters said “I got your back, I got your back” to one of the other

                                            19
combatants. Appellant argues that these statements would have shed light on why

appellant put a gun to Peters’s head. The trial court excluded the testimony as hearsay.

       However, even assuming that exclusion of this testimony was error—which we

do not decide—appellant would be required to show harm. Under rule 44.2(b), reversal

is required only if the trial court’s non-constitutional error affected appellant’s

substantial rights. Tex. R. App. P. 44.2(b). An error that has a “substantial and injurious

effect or influence in determining the jury’s verdict” affects a substantial right. Haley v.

State, 173 S.W.3d 510, 518 (Tex. Crim. App. 2005). Conversely, an error does not affect

a substantial right if we have “fair assurance that the error did not influence the jury, or

had but a slight effect.” Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001);

Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).

       In determining whether an error affected an appellant’s substantial rights, we

review the record as a whole, including any testimony or physical evidence admitted for

the jury’s consideration, the nature of the evidence supporting the verdict, and the

character of the alleged error and how it might be considered in connection with other

evidence in the case. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). We

may also consider the jury instructions, the State’s theory and any defensive theories,

whether the State emphasized the error, closing arguments, and even voir dire, if

applicable. Haley, 173 S.W.3d at 518–19; Motilla, 78 S.W.3d at 355–56.

       Peters’s statements would have added at least some context to the events of that

night; those statements would have reinforced, slightly, the fact that Peters was a

                                            20
participant in the fight. However, there was already plenty of similar contextual

evidence, as nearly every witness agreed that there was a widespread brawl involving

nearly a dozen tailgaters, including Peters. See Thomas v. State, 897 S.W.2d 539, 542 (Tex.

App.—Fort Worth 1995, no pet.) (noting that exclusion of cumulative testimony was

more forgivable in harm analysis).

       True, admission of these statements would have made appellant’s conduct

towards Peters somewhat more explainable. But appellant was not on trial for pointing

a weapon at Peters, and his state of mind with regard to Peters was not an element of

the offense. The charged offense was shooting and killing Sells, and there was

unassailable evidence that appellant shot and killed Sells. By the end of the case, the

only real issues for the jury were appellant’s intent and whether appellant committed

those actions in sudden passion stemming from adequate provocation by Sells.

Provocative statements by Peters would have had little bearing on these issues. Thus,

considering the nature of the evidence supporting the verdict and how the alleged error

would be considered in connection with the other evidence, see Motilla, 78 S.W.3d at

355, we conclude that any error would have had only slight effect on the jury’s

consideration. See Solomon, 49 S.W.3d at 365. Because any error was harmless, we

overrule appellant’s ninth and final point. See Haley, 173 S.W.3d at 518.




                                            21
                                 VI.   Conclusion

      We affirm the judgment of the trial court.

                                                    /s/ Wade Birdwell

                                                    Wade Birdwell
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 1, 2019




                                         22